MEMORANDUM *
Jaspreet Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.2009), and dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s decision that petitioner’s asylum application was untimely. See 8 U.S.C. § 1158(a)(3); cf. Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir.2007) (per cu-riam). Thus, we dismiss the asylum claim.
We hold that substantial evidence supports the BIA’s denial of withholding of removal based on an adverse credibility finding and the failure of petitioner to provide easily available corroborating evidence. As the BIA found, the petitioner provided inconsistent, vague statements of his political activities with regard to the *361candidates he supported and the year he voted in India. See Chebchoub v. INS, 257 F.3d 1038, 1045 (9th Cir.2001) (upholding adverse credibility finding), superceded by statute on other grounds as recognized in Shrestha v. Holder, 590 F.3d 1034, 1046 (9th Cir.2010). Petitioner also failed to provide easily available corroborating evidence of his claim. See id. (upholding failure to provide corroboration given negative credibility finding). In the absence of credible testimony and corroboration, his withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because petitioner’s CAT claim is based on the same testimony found to be not credible, and he points to no other evidence the BIA should have considered, substantial evidence also supports the denial of CAT relief. See id. at 1156-57.
PETITION FOR REVIEW DISMISSED IN PART; DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.